DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



1 and 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rembold et al (USPN 6,345,608).
	Rembold et al disclose a high-pressure fuel pump 12 see Fig. 2, comprising a fuel chamber 12n that is configured to draw in fuel after the fuel is pumped from a fuel tank 2 by a feed pump 6; a pressurizing chamber 28 that is configured such that the fuel flows from the fuel chamber into the pressurizing chamber; a cylinder (forming the chamber 28, see Fig. 2) that defines a section of the pressurizing chamber; a plunger 72 that reciprocates in the cylinder and is configured to change the volume of the pressurizing chamber by reciprocating, thereby pressurizing the fuel in the pressurizing chamber and discharging 12h, 14 the fuel from the pressurizing chamber; and a control valve 30, wherein the control valve includes a valve seat 80 having a valve hole 10a that allows the fuel chamber and the pressurizing chamber to be continuous with each other, a valve member 66 that is configured to become seated on the valve seat to block the valve hole when moving from the pressurizing chamber toward the fuel chamber (setting 30.1 in Fig. 1), a movable portion 76 that has a needle 76b configured to project from the valve hole toward the pressurizing chamber to separate the valve member from the valve seat (see Fig. 2), a valve opening spring 64 that urges the movable portion in a direction of projecting the needle from the valve hole, a coil 62 that is configured to generate a magnetic flux that attracts the movable portion against the urging force of the valve opening spring, thereby causing the valve member to contact the valve seat, and a projecting-side stopper 78u that is configured to contact the movable portion 17P1P20180363US and thus restrict movement of the movable portion in the direction of projecting the needle from the valve hole, thereby limiting a projecting length of the 
	With regards to claim 2 Rembold et al disclose a valve stopper 82, a valve closing spring 68 and when the control valve is in the open-valve mode, the valve member contacts the needle and is separate from the valve stopper in such a manner that the valve member is permitted to move toward the pressurizing chamber until the valve member becomes separate from the needle and contacts the valve stopper (see Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Rembold et al.
	Rembold et al disclose the invention substantially as claimed as set forth above but does not disclose that the size of the clearance between the valve member and the valve seat when the valve member contacts the valve stopper is X, and the size of the clearance formed between the valve member and the valve seat 18P1P20180363US when the control valve is in the open-valve mode is in a range of X/10 to X/100. Rembold et al discloses specifically that the valve is moved to the restricted position so that the fuel can flow with certain throttling from the pressurizing chamber back to the fuel chamber. At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to- determine the proper opening amount, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering In re Aller, 105 USPQ 233. Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitation.
	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rembold et al in view of Oikawa et al (USPAP 2014/0010687).
As set forth above Rembold et al discloses the invention substantially as claimed but does not disclose that that the elements are arranged in the order of the movable core, the projecting-side stopper, the valve opening spring, the valve member and the valve stopper sequentially in the valve opening direction. Specifically Rembold et al does not disclose the valve opening spring being located between the projecting-side stopper and the valve member.
In Fig. 2 Oikawa et al discloses a similar control valve for a high pressure fuel pump and discloses that the elements are arranged in the order of the movable core 12, the projecting-side stopper 16, the valve opening spring 14, the valve member 20 and the valve stopper 17 sequentially in the valve opening direction.
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to arrange the valve opening spring to a location as taught by Oikawa et al since springs mounted at the end of the movable member and springs mounted along the movable member are recognized as equivalence for their use in the    art and selection of any of these known equivalents to bias the control valve in the opening direction would be within the level of ordinary skill in the art (Note MPEP 2144.06).
	
s 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rembold et al in view of Oikawa et al as applied to claim 4 above, and further in view of Tokuo et al (USPAP 2018/0238287).
	As set forth above Rembold et al in view of Oikawa et al disclose the invention substantially as claimed and Oikawa et al disclose a needle seat 16, connected to a cylindrical control-valve housing 15; further, in Rembold et al the member 78u may be considered a needle seat connected to a cylindrical housing 30g. Rembold et al in view of Oikawa et al do not disclose there being a needle seat having the projecting-side stopper extending from the body of the needle seat toward the movable core and the projecting-side stopper having a smaller diameter than the body; or that the needle has a radially extended stepped portion in a proximal end section of the needle that is connected to the movable core, and the stepped portion is configured to contact the projecting-side stopper when the movable portion moves in the valve opening direction.
	As shown in the annotated fig. 4 below, Tokuo et al teach a similar control valve having a needle seat having the projecting-side stopper extending from the body of the needle seat toward the movable core and the projecting-side stopper having a smaller diameter than the body; or that the needle has a radially extended stepped portion in a proximal end section of the needle that is connected to the movable core, and the stepped portion is configured to contact the projecting-side stopper when the movable portion moves in the valve opening direction.

    PNG
    media_image1.png
    446
    664
    media_image1.png
    Greyscale

	At the time of the effective filing date of the instant application it would have been obvious to provide the stepped portion and the projecting side stopper as taught by Tokuo et al to the Rembold et al in view of Oikawa et al structure since flat and projecting member stopper structures are recognized as equivalence for their use in the abutting member  art and selection of any of these known equivalents to provide the limit stop for the control valve would be within the level of ordinary skill in the art (Note MPEP 2144.06).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kato and Burrola et al disclose control valves for fuel pumps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


CGF
March 27, 2021